Case 2:20-cv-05172-JAK-AFM Document 18 Filed 08/24/20 Page 1of2 Page ID #:608

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV20-05172 JAK (AFMx) Date August 24, 2020
Title Alexis Burke v. Mercedes Benz USA, LLC
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
V.R. Vallery for A. Keifer Lisa Gonzalez
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
David N. Barry Samantha Koopersmith
Proceedings: PLAINTIFF’S MOTION TO REMAND TO STATE COURT (DKT. 10);

SCHEDULING CONFERENCE

The motion hearing is held telephonically. Counsel, the Court, and court staff all appear in that manner.
Recording or re-broadcasting of the proceedings is strictly prohibited. The Court inquires of counsel
regarding the amount in controversy. Counsel and the Court discuss the following issues: (i) the
interpretation of the more than $25,000 amount in controversy alleged in the Complaint; (ii) the
calculation of actual damages based the amount Plaintiff has paid under the Lease Agreement; and (iii)
the consideration of a civil penalty under the Song-Beverly Consumer Warranty Act, punitive damages
for fraud, and estimated attorney’s fees. The Motion is taken UNDER SUBMISSION, and a written
order will be issued.

The Scheduling Conference proceeds. The Court has reviewed the parties’ August 14, 2020 Joint
Report. If the Motion is denied, a separate scheduling order will issue that grants the parties’ request to
participate in a settlement conference with a private neutral and that adopts the following schedule to
which the parties agreed at the hearing:

October 23, 2020: Last day to amend or add parties

May 10, 2021: Last day to participate in a settlement
conference/mediation

May 14, 2021: Last day to file notice of settlement / joint report re
settlement

May 24, 2021 at 11:30 a.m.: Post Mediation Status Conference

July 12, 2021: Non-Expert Discovery Cut-Off

July 26, 2021: Initial Expert Disclosures

August 9, 2021: Rebuttal Expert Disclosures

Page 1 of 2
Case 2:20-cv-05172-JAK-AFM Document 18 Filed 08/24/20 Page 2 of 2 Page ID #:609

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

Case No. LA CV20-05172 JAK (AFMx) Date August 24, 2020
Title Alexis Burke v. Mercedes Benz USA, LLC

August 23, 2021: Expert Discovery Cut-Off

August 23, 2021: Last day to file All Motions (including discovery motions)

The Court proposes that counsel begin discussing potential private neutrals to confirm that they can
agree on at least one. This should expedite the settlement process regardless of whether the matter
proceeds here or in the Superior Court. If the Motion is denied, the scheduling order will direct the
parties to file a joint report regarding an agreed upon private neutral. If the parties are not able to agree,
each party should present three nominees, together with copies of their respective resumes and a
statement of their hourly rates. The Court will then select the private neutral from the six nominees
proposed by the parties.

IT IS SO ORDERED.

21

 

Initials of Preparer vrv

 

Page 2 of 2
